PER CURIAM..
Plaintiffs have appealed a final judgment entered upon a jury verdict in favor of defendant. The action was instituted by the two minor plaintiffs through their guardian and next friend pursuant to the provisions of the death by wrongful act statutes.1 By their complaint plaintiffs sought damages resulting from the death of their mother who died from personal injuries sustained when she was struck by a motor vehicle owned and operated by defendant.
The sole points on appeal challenged the correctness of certain instructions given by the court to the jury at the conclusion of the trial. By the questioned instructions the court charged on the law relating to a common-law marriage, contributory negligence, and the reciprocal duties and responsibilities of both pedestrians and motorists while using the public highways of the state. Appellants contend that the charges are not supported by the evidence and therefore had the inescapable effect of so confusing the jury as to deprive them of a fair trial.
We have.carefully considered the instructions complained about and find their applicability to be supported both by the *384evidence and the theories of law pleaded by appellee with respect to the issue of liability. Appellants have failed to demonstrate that the instructions depart from or are contrary to the established law of this state. The judgment appealed is accordingly affirmed.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JL, concur.

. F.S. §§ 768.01 and 708.02, F.S.A.